DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 merely recites the pump the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 2014077418 A) in view of Mahurkar (US 4443333 A).
Claim 1, Endo discloses a first tube pump (4, 45, 46, 48; FIG 2, 5-10) disposed in midway of a first tube (41) connected to a first bag-like container (B) charged with beverage; 
a second tube pump (4, 45, 46, 48) disposed in midway of a second tube (41) connected to a second bag-like container (B) charged with beverage; and 
a single motor (51) for diving the first tube pump and the second tube pump; 
the motor being disposed with an output shaft (51a) thereof extending from a back side to a front side of the pump mechanism; 
the first tube pump and the second tube pump being disposed on the left and right sides of the motor (45a, 45b; FIG 10) on more front side than this motor as seen in a plan view;
a first transmission (54) mechanism for transmitting power outputted from the output shaft to the first rotor; 
a second transmission (55) mechanism for transmitting the power outputted from the output shaft to the second rotor; 
the first transmission mechanism including a first clutch mechanism (52) configured to transmit rotation of the output shaft in a first direction to the first rotor, but not to transmit rotation of the output shaft in a second direction to the first rotor; and 
the second transmission mechanism including a second clutch mechanism (53) configured to transmit the rotation of the output shaft in the second direction to the second rotor, but not to transmit rotation of the output shaft in the first direction to the second rotor.
But is silent on a first rotational shaft of a first rotor included in the first tube pump and a second rotational shaft of a second rotor included in the second tube pump extend perpendicularly to the output shaft of the motor.
Mahurkar teaches a first rotational shaft of a first rotor included in the first tube pump and a second rotational shaft of a second rotor included in the second tube pump extend perpendicularly to the output shaft of the motor (310-313; FIG 8 making use of a worm gear would allow for transfer of mechanical energy at right angles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Endo with worm gear as taught by Mahurkar in order to provide for rearrangement of transmission to allow for better placement of motor and pumps thus allowing for more economical and space saving arrangements.


Claim 2, the modified apparatus of Endo discloses wherein: the first transmission mechanism (Endo: FIG 10) includes a first input gear (Endo: 54) mounted on a first transmission shaft (Endo: 45aa) parallel with the output shaft (Endo: 51a) and intersecting or offset from the first rotational shaft (Mahurkar: FIG 8, element 313) and configured to receive power from an output gear (Endo: 53) mounted on the output shaft and a first transmission gear (Mahurkar: 311) rotatable with the first input gear and meshed with a first transmitted gear non-rotatably mounted (Mahurkar: 312) on the first rotational shaft; 
the second transmission mechanism (see first transmission mechanism arrangement) includes a second input gear mounted on a second transmission shaft parallel with the output shaft and intersecting or offset from the second rotational shaft and configured to receive power from the output gear and a second transmission gear rotatable with the second input gear and meshed with a second transmitted gear non- rotatably mounted on the second rotational shaft; 
the first input gear is supported to the first transmission shaft via the first clutch mechanism (Mahurkar: 315; Col 8, lines 34-36); 
the second input gear is supported to the second transmission shaft via the second clutch mechanism (Mahurkar: 315; Col 8, lines 34-36); and 
either one of the first input gear and the second input gear is directly meshed with the output gear and the other thereof is meshed with the output shaft via a relay gear (Endo: 52).

Claim 3, the modified apparatus of Endo discloses wherein: the first tube pump (FIG 4-8) includes a first tube guide (48L) having an inner circumferential face of an arc extending along a path of a first roller included in the first rotor, the first tube guide being posture switchable between a restraining posture for squeezingly drawing the first tube by the roller moving along the inner circumferential face and a releasing posture in which the first tube guide is spaced apart from the first roller on the front side in order to allow attachment/detachment of the first tube (Translation: Paragraph 30-31); and 
the second tube pump (FIG 4-8) includes a second tube guide (48R) having an inner circumferential face of an arc extending along a path of a second roller included in the second rotor, the second tube guide being posture switchable between a restraining posture for squeezingly drawing the second tube by the roller moving along the inner circumferential face and a releasing posture in which the second tube guide is spaced apart from the second roller on the front side in order to allow attachment/detachment of the second tube (Translation: Paragraph 30-31).

Claim 4, the modified apparatus of Endo discloses wherein the first transmission gear and the second transmission gear are worms (Mahurkar: 311) and the first transmitted gear and the second transmitted gear are worm wheels (Mahurkar 312).

Claim 5, Endo discloses as shown described in claim 1 (See 112 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754